DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
Claims 1-2,4-5,7-20 and 22-23 are rejected.
Claims 3, 6, and 21 are canceled.
Claim Objections
Claim 22 recites the limitation “the flexible display apparatus” has insufficient antecedent basis. Appropriate correction is required.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-2,5,7-8 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paek et al. (US 8362612 B1 hereinafter Paek).
Regarding claim 1, Paek discloses, in Fig.1, an integrated circuit chip, comprising: an integrated circuit (110); a bonding pad (113) on the integrated circuit (see chip 110) and electrically connected to the integrated circuit (bonding pad 113 is electrically connected to 110); a first insulating layer (120) on a side of the bonding pad (113) distal to the integrated circuit 

Regarding claim 2, Paek discloses wherein the first insulating layer (120) comprises an organic polymer material (see col.2:line 54-60).
 
Regarding claim 5, Paek discloses a passivation layer (111) on a side of the bonding pad (113) distal to the integrated circuit; wherein the passivation layer is on a side of the first insulating layer proximal to the integrated circuit (111 is on the bottom side of 120).  
Regarding claim 7, Paek discloses wherein the orthographic projection of the solder bump on the plane containing the surface of the integrated circuit is substantially outside an orthographic projection of the bonding pad on the plane containing the surface of the integrated circuit ( 150 is outside of the area of 113 when viewed from top down).
Regarding claim 8, Paek discloses, in Fig.1, a first conductive layer (130) on a side of the first insulating layer (top surface of 120) and the passivation layer (111) distal to the integrated circuit, and connecting the bonding pad (113) and the solder bump (150); and a first via (see via extending 120 and 111) extending through the first insulating layer and the passivation layer; wherein the first conductive layer extends through the first via to be electrically connected to the bonding pad ( via electrically connects 113 and 130).  

Regarding claim 23, Paek discloses, in Fig.1, forming a bonding pad (113) on an integrated circuit (110) and electrically connected to the integrated circuit (110); forming a first insulating layer (120) on a side of the bonding pad (113) distal to the integrated circuit; and forming a solder bump (150) on a side of the first insulating layer distal to the bonding pad, and electrically connected to the bonding pad (150 is electrically connect to 113 by 130); wherein the first insulating layer and the solder bump are formed so that an orthographic projection of the first insulating layer on a plane containing a surface of the integrated circuit substantially covers an orthographic projection of the solder bump on the plane containing the surface of the integrated circuit (from top view the area of  120 covers the area of 150).

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claim (s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (US 8362612 B1 hereinafter Paek) as applied to claim 1 and 8 above, and further in view of Yajima et al. (US 2017/0373031 A1 hereinafter Yajima).
Regarding claim 4, Paek discloses wherein the first insulating layer (120) comprises an  organic polymer material (120 can be made of a polyimide material).  
Paek fails to specifically disclose that the organic polymer is photoresist.

Yajima discloses a photoresist polyimide (see [0103]).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to make the polyimide insulating layer of Paek a photoresist polyimide as shown by Yajima in order assist in forming holes and shapes with photolithography in order to form pads and circuits.  
 
Regarding claim 9, Paek fails to specifically disclose an under-bump metallization structure between the solder bump and the first conductive layer, and electrically connecting the solder bump and the first conductive layer; and an orthographic projection of the under-bump metallization structure on the plane containing the surface of the integrated circuit is substantially outside the orthographic projection of the bonding pad on the plane containing the surface of the integrated circuit.  
Yajima discloses an under-bump metallization structure (see CP and BF;Fig.16)  between the solder bump (SBC) and the first conductive layer (15), and electrically connecting 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Yajima with the solder bump and boning pad of Paek in order to assist in making a strong electrical connection between devices.
	Claim (s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek  , as applied to claim 8 above, and further in view of Paek et al. (US 7446422 B1 hereinafter Paek 422).

Regarding claim 10, Paek fails to specifically disclose wherein a side surface of a portion of the first via extending through the first insulating layer has a slope angle no more than approximately 45 degrees.  
Paek 442 discloses a side surface of a portion of the first via extending through the first insulating layer has a slope angle no more than approximately 45 degrees (see side surface   120 which is at angle less than 45 degrees with respect to the top surface of 111;Fig.5B).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Paek 442 with the bonding pad of Paek in order to assist in receiving a conductor with good surface area to increase adhesion between an insulating layer and a conductor.
	Claim (s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek  , as applied to claim 1 above, and further in view of Chen et al. (US 9401308 B2 hereinafter Chen).

Regarding claim 11, Paek fails to specifically disclose wherein the first insulating layer has a thickness in a range of approximately 1 pm to approximately 5 pm.  
	Chen discloses a first insulating layer (108; Fig.1) has a thickness in a range of approximately 1 pm to approximately 5 pm (see col.3:line 40-45).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Chen to modify the insulating layer of Paeek in order to minimize the vertical footprint of the overall device while maintaining electrical insulating properties.

 


Claim (s) 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (US 8362612 B1 hereinafter Paek) as applied to claim 5 above, and further in view of Yu et al. US 10157871 B1 hereinafter Yu).

Regarding claim 12, Paek fails to specifically disclose wherein the orthographic projection of the solder bump on the plane containing the surface of the integrated circuit at least partially overlaps with an orthographic projection of the bonding pad on the plane containing the surface of the integrated circuit.  
	Yu discloses, in Fig.7A,  wherein the orthographic projection of the solder bump (see 500 and P1 and P2) on the plane containing the surface of the integrated circuit (110) at least partially overlaps with an orthographic projection of the bonding pad (150A and 120) on the plane containing the surface of the integrated circuit (500 overlaps 150A from top down).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Yu to modify the solder and bonding pad of 
Regarding claim 13, Paek fails to specifically disclose wherein the orthographic projection of the first insulating layer on the plane containing the surface of the integrated circuit substantially covers the orthographic projection of the bonding pad on the plane containing the surface of the integrated circuit.

Yu discloses, in Fig.7A,  wherein the orthographic projection of the first insulating layer (312a) on the plane containing the surface of the integrated circuit substantially covers the orthographic projection of the bonding pad (150a and 120) on the plane containing the surface of the integrated circuit (see 312a overlapping the top surface of 150a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Yu to modify the solder and bonding pad of Paek in order to increase insulating layers between the solder connections and the IC chip in order to adjust for temperature changes that can damage the electronic device. 

Regarding claim 14, Paek fails to specifically disclose a first conductive layer on a side of the passivation layer distal to the integrated circuit and on a side of the first insulating layer proximal to the integrated circuit; a second conductive layer on a side of the first insulating layer distal to the integrated circuit and on a side of the solder bump proximal to the integrated circuit, and electrically connected to the solder bump; a first via extending through the passivation layer; and a second via extending through the first insulating layer; wherein the first conductive layer extends through the first via to be connected to the bonding pad; the second conductive layer extends through the second via to be connected to the first conductive layer; and the first conductive layer and the second conductive layer connect the bonding pad to the solder bump. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Yu to modify the solder and bonding pad of Paek in order to increase insulating layers between the solder connections and the IC chip in order to adjust for temperature changes that can damage the electronic device. 
 

Regarding claim 15,Paek fails to disclose   a second insulating layer on a side ofAppl. No. 16/081,658  Preliminary Amendment dated December 6, 2018 the first conductive layer proximal to the integrated circuit and on a side of the passivation layer distal to the integrated circuit; wherein the first via extends through the second insulating layer and the passivation layer.  
	Yu discloses a second insulating layer (310a) on a side ofAppl. No. 16/081,658  Preliminary Amendment dated December 6, 2018 the first conductive layer (320a) proximal to the integrated circuit and on a side of the passivation layer (160a)  distal to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Yu to modify the solder and bonding pad of Paek in order to increase insulating layers between the solder connections and the IC chip in order to adjust for temperature changes that can damage the electronic device. 
Regarding claim 16, Paek fails to disclose wherein the second insulating layer is made of a same material as the first insulating layer.  
Yu discloses wherein the second insulating layer is made of a same material as the first insulating layer (see 310a and 312a made of the same material in Fig.7A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Yu to modify the solder and bonding pad of Paek in order to increase insulating layers between the solder connections and the IC chip in order to adjust for temperature changes that can damage the electronic device. 


Regarding claim 18, Paek fails to disclose an under-bump metallization structure between the solder bump and the second conductive layer, and electrically connecting the solder bump and the second conductive layer; and an orthographic projection of the under-bump metallization structure on the plane containing the surface of the integrated circuit at least partially overlaps with the orthographic projection of the bonding pad on the plane containing the surface of the integrated circuit.  
	Yu discloses an under-bump metallization structure (see 420 and 410a) between the solder bump (500) and the second conductive layer (322a), and electrically connecting the solder bump and the second conductive layer (322a); and an orthographic projection of the under-bump metallization structure on the plane containing the surface of the integrated circuit . 
Claim (s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Paek in view of Yu, as applied to claim 15 above, and further in view of Paek 422.

Regarding claim 17, Paek fails to specifically disclose wherein a side surface of a portion of the first via extending through the first insulating layer has a slope angle no more than approximately 45 degrees.  
Paek 442 discloses a side surface of a portion of the first via extending through the first insulating layer has a slope angle no more than approximately 45 degrees (see side surface   120 which is at angle less than 45 degrees with respect to the top surface of 111;Fig.5B).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Paek 442 with the bonding pad of Paek in order to assist in receiving a conductor with good surface area to increase adhesion between an insulating layer and a conductor.
Claim (s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Paek in view of Yu, as applied to claim 15 above, and further in view of Chen et al. (US 9401308 B2 hereinafter Chen).

Regarding claim 19, Paek fails to specifically disclose wherein the first insulating layer has a thickness in a range of approximately 1 pm to approximately 5 pm.  
	Chen discloses a first insulating layer (108; Fig.1) has a thickness in a range of approximately 1 pm to approximately 5 pm (see col.3:line 40-45).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Chen to modify the insulating layer of Paeek in .

	Claim (s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek , as applied to claim 1 above, and further in view of Hashimoto (US 2007/0057370 A1).
 	Regarding claim 20, Paek fails to disclose a display apparatus, comprising the integrated circuit chip.
	Hashimoto discloses a display apparatus (1000:Fig.5) , comprising the integrated circuit chip (10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Chen 125 to modify the device of Paek in order to provide user information and control to a user by using a touchscreen interface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Hashimoto with the modified Paek in order to provide electrical signals between a display controller and a display device to display signals
 	Regarding claim 22, Paek fails to disclose wherein the integrated circuit chip is attached to the flexible display apparatus by a chip-on-plastic-type connection.  
	 
	Hashimoto discloses wherein the integrated circuit chip (10) is attached to a flexible display apparatus (40;Fig.1) by a chip-on-plastic-type connection (1 is connected to 40 by an adhesive).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Hashimoto with the modified Paek in order to provide electrical signals between a display controller and a display device to display signals.


Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Shih et al. (US 9520333 B1) Hou et al. (US 8993380 B2) and Wu et al. (US 10297544 B2).
Shi discloses a package substrate with IC ships mounted on it.
Hou discloses structure for a 3D IC package.
Wu teaches a fan out package IC device.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more 




/PETE T LEE/Primary Examiner, Art Unit 2848